      Case 2:21-cv-01088-RSM Document 21 Filed 09/21/21 Page 1 of 4



 1

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8

 9   AMERICAN PACIFIC MORTGAGE                      Case No. 2:21-cv-1088 RSM
     CORPORATION, a California corporation; and
10   ELEMENT MORTGAGE, a division of                STIPULATION AND ORDER TO
     AMERICAN PACIFIC MORTGAGE                      CONTINUE RESPONSIVE PLEADING
11                                                  DATE
     CORPORATION
12                                                  TRIAL DATE: Not Yet Set
                               Plaintiff,           ACTION FILED: August 13, 2021
13
           vs.
14
     EVERETT FINANCIAL, INC. d/b/a SUPREME
15   LENDING; LUKE WELLING, an individual
     residing in Washington State; MATTHEW
16   THOMAS, an individual residing in Washington
     State; ANDREW HOPKINS, an individual
17   residing in Washington State; AUSTIN JAMES,
     an individual residing in Washington State;
18   COREY CONDRIN, an individual residing in
     Washington State; DANIEL WON, an individual
19   residing in Washington State; KIMBERLY
     BUNDRUM, an individual residing in
20
     Washington State; CINDEE WILSON, an
21   individual residing in Washington State;
     JANE/JOHN DOES 1-10; DOE
22   BUSINESS/CORPORATE ENTITIES 1-10,

23
                         Defendants.
24

25

26

27

28
     Page 1 - STIPULATION AND ORDER                         MEDINA McKELVEY LLP
     TO CONTINUE RESPONSIVE                                 925 Highland Pointe Drive, Suite 300
     PLEADING DATE                                          Roseville, California 95678
                                                            Telephone: (916) 960-2211
           Case 2:21-cv-01088-RSM Document 21 Filed 09/21/21 Page 2 of 4



 1                                            STIPULATION
 2            Whereas on August 13, 2021, Plaintiff AMERICAN PACIFIC MORTGAGE
 3   CORPORATION and ELEMENT MORTGAGE, a division of AMERICAN PACIFIC
 4   MORTGAGE (collectively “Plaintiff”), filed a complaint alleging, among other things,
 5   misappropriation of trade secrets against EVERETT FINANCIAL, INC. d/b/a SUPREME
 6   LENDING; LUKE WELLING; MATTHEW THOMAS; ANDREW HOPKINS; AUSTIN JAMES;
 7   COREY CONDRIN; DANIEL WON; KIMBERLY BUNDRUM; and CINDEE WILSON
 8   (collectively “Defendants”).
 9            Whereas on August 27, 2021, defendant EVERETT FINANCIAL, INC. d/b/a SUPREME
10   LENDING was served with copies of the summons and complaint, making its responsive pleading

11   due no later than September 17, 2021;

12            Whereas on September 4, 2021, defendant LUKE WELLING was served with copies of the

13   summons and complaint, making his responsive pleading deadline due no later than September 27,

14   2021;

15            Whereas on September 10, 2021, counsel F. Matthew Ralph of the law firm Dorsey &

16   Whitney LLP, notified plaintiff’s counsel that he will be representing Defendants in this matter and

17   accepting service on behalf of all remaining unserved Defendants. Mr. Ralph further requested that

18   all presently set responsive pleading deadlines be extended and consolidated to a single date;

19            Whereas on September 14, 2021, plaintiff’s counsel agreed to effectuate service as to all

20   remaining unserved Defendants through Mr. Ralph, and to extend and consolidate Defendants’

21   responsive pleading deadline to October 6, 2021;

22            Therefore, the parties by and through their respective counsel of record, hereby stipulate

23   that Mr. Ralph, counsel of record for Defendants, shall accept service of process on behalf of all

24   remaining unserved Defendants, and the deadline by which all Defendants’ must file a responsive

25   pleading is extended to October 6, 2021.

26   ///

27   ///

28   ///

     Page 2 - STIPULATION AND ORDER                                  MEDINA McKELVEY LLP
     TO CONTINUE RESPONSIVE                                          925 Highland Pointe Drive, Suite 300
     PLEADING DATE                                                   Roseville, California 95678
                                                                     Telephone: (916) 960-2211
       Case 2:21-cv-01088-RSM Document 21 Filed 09/21/21 Page 3 of 4


     Dated this 20th day of September, 2021.
 1

 2                                      MEDINA McKELVEY LLP

 3                                By:     /s/ Rabindra M. David
                                        Rabindra M. David (CA SBN 274504)
 4                                      Admitted pro hac vice
                                        rabi@medinamckelvey.com
 5                                      925 Highland Pointe Drive, Suite 300
                                        Roseville, California 95678
 6
                                        Telephone: (916) 960-2211
 7                                      Facsimile: (916) 742-5488
                                        with
 8
                                        Tyson L. Calvert (WSBA No. 38908)
 9                                      tcalvert@lindsayhart.com
                                        Matthew N. Miller (WSBA No. 48704)
10                                      mmiller@lindsayhart.com
                                        LINDSAY HART, LLP
11
                                        1300 SW 5th Ave., Suite 3400
12                                      Portland, Oregon 97204-5640
                                        Telephone: (503) 226-7677
13                                      Facsimile: (503) 226-7697

14                                      Maren Calvert (WSBA No. 53940)
                                        maren@horensteinlawgroup.com
15                                      HORENSTEIN LAW GROUP PLLC
                                        500 Broadway Street, Suite 370
16                                      Vancouver, Washington 98660-3324
                                        Telephone: (360) 597-0978
17
                                        Attorneys for Plaintiffs
18
                                  By:    /s/Aaron Goldstein
19                                      F. Matthew Ralph (MN SBN 0323202)
                                        Ralph.Matthew@dorsey.com
20                                      DORSEY & WHITNEY LLP
                                        50 South Sixth Street, Suite 1500
21                                      Minneapolis, Minnesota 55402-1498
                                        Telephone: (612) 492-6964
22
                                        Aaron Goldstein (WA SBN 34425)
23                                      goldstein.aaron@dorsey.com
                                        Alyson Dieckman (WA SBN 57217)
24                                      dieckman.alyson@dorsey.com
25                                      DORSEY & WHITNEY LLP
                                        Columbia Center
26                                      701 5th Ave., Suite 6100
                                        Seattle, WA 98104-7043
27                                      Telephone: (206) 903-8800

28                                      Attorneys for Defendants
     Page 3 - STIPULATION AND ORDER                                MEDINA McKELVEY LLP
     TO CONTINUE RESPONSIVE                                        925 Highland Pointe Drive, Suite 300
     PLEADING DATE                                                 Roseville, California 95678
                                                                   Telephone: (916) 960-2211
       Case 2:21-cv-01088-RSM Document 21 Filed 09/21/21 Page 4 of 4



 1                                               ORDER
 2          Based on the foregoing Stipulation of the parties and good cause appearing, it is HEREBY
 3   ORDERED that Defendants’ responsive pleading to Plaintiffs’ Complaint shall be filed on or before
 4   October 6, 2021.
 5          DATED this 21st day of September, 2021, at Seattle, Washington.
 6

 7

 8                                               A
                                                 RICARDO S. MARTINEZ
 9                                               CHIEF UNITED STATES DISTRICT JUDGE
10

11

12
     Presented and submitted by:
13
       /s/ Rabindra M. David         _
14   Rabindra M. David (CA SBN 274504)
     Admitted pro hac vice
15
     rabi@medinamckelvey.com
16   MEDINA McKELVEY LLP
     925 Highland Pointe Drive, Suite 300
17   Roseville, California 95678
     Telephone: (916) 960-2211
18   Facsimile: (916) 742-5488
19

20

21

22

23

24

25

26

27

28
     Page 4 - STIPULATION AND ORDER                                MEDINA McKELVEY LLP
     TO CONTINUE RESPONSIVE                                        925 Highland Pointe Drive, Suite 300
     PLEADING DATE                                                 Roseville, California 95678
                                                                   Telephone: (916) 960-2211
